The opinion of the court was delivered by
Redeield, J.
This action is assumpsit to recover one fourth of the moneys arising from certain real estate conveyed by Henry S. Bartlett to the defendants in trust for the benefit of his four children, of whom the female plaintiff is one. The deed of Jansary 13, 1862, from Henry S. Bartlett to the defendants, creates ah express trust, and imposes specific duties upon the defendants as to the property conveyed. The defendants’ relation to the fund, or trust property, and the amount, and to whom they should account, cannot be determined in this action. The other three children are not made parties, and would not be bound, or any way affected, by a judgment in this case.
*52The defendants had the express right and duty to expend for the benefit of the four children, the income and avails of this property; and how much has been expended for such purpose, and how much for each child, most obviously, cannot be determined in this suit, for the parties in interest are not upon the record. But matters of trust are of original and special equity jurisdiction. This case well illustrates the necessity of such jurisdiction, in order to do justice to all parties in interest, and appropriate to each what, in equity, is due, and hold the trustees to a full and just account,
.II. It is claimed that the money received by the defendants from the bank, they should account for in this action. Whether that money belongs to the heirs or creditors of Mr. Bartlett, is yet undecided, and of that matter the Probate Court in Rhode Island has the exclusive jurisdiction. The administrator consented to the passing of the money to the defendants, and, as we suppose, as a part of the fund which they were to hold for the benefit of said children. If the defendants hold this money as a trust for the benefit of these children, then, of course, it stands like the other fund. Hill Trustees, 42; Story Eq. 60, 534.
Judgment affirmed.